t c memo united_states tax_court win h emert petitioner v commissioner of internal revenue respondent docket no filed date david m kirsch for petitioner steven walker for respondent supplemental memorandum opinion vasquez judge the controversy before us arises out of on date the court issued its opinion on the merits t c memo which we incorporate herein we sustained respondent's determination that the method_of_accounting used by petitioner's wholly owned s_corporation aet did not clearly reflect income and aei must change its method_of_accounting from the cash_method to the accrual_method for its tax years ending on date and the court directed that decisions will be entered under rule our prior opinion regarded two consolidated cases only the computation for docket no is at issue herein differing computations filed pursuant to rule respondent's computation contained a sec_481 adjustment for aei's taxable_year petitioner's computation did not petitioner objects to this adjustment ’ rule is the mechanism whereby the court is enabled to enter a decision for the dollar amounts owed resulting from the disposition of issues involved in a case where those amounts cannot readily be determined see 79_tc_933 rule c provides c limit on argument any argument under this rule will be confined strictly to consideration of the correct computation of the deficiency liability or overpayment resulting from the findings and conclusions made by the court and no argument will be heard upon or consideration given to the issues or matters disposed of by the court's findings and conclusions or to any new issues this rule is not to be regarded as affording an opportunity for retrial or reconsideration we have stated time and again that a rule proceeding may not be used to raise a new issue see 91_tc_265 affd 875_f2d_377 2d cir cloes v commissioner supra purely mathematically generated computational items however are proper for tt all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue petitioner has no objection to respondent's computation for afi's taxable_year consideration in rule proceedings see home group inc v commissioner supra pincite petitioner contends that a sec_481 adjustment is improper in this case petitioner argues that the first mention of sec_481 in this case was in respondent's brief therefore sec_481 is a new issue and it is inappropriate for consideration in a rule computation respondent counters that the sec_481 adjustment is not a new issue it is a mathematical or mechanical adjustment that is patent from the statute respondent argues that once respondent raised the issue of change in the method_of_accounting it automatically triggered a sec_481 adjustment sec_481 provides that in order to prevent income from escaping taxation due to a change in the method_of_accounting the commissioner may make an adjustment by including the omitted income in the year_of_change see 343_f2d_568 5th cir sec_481 applies only if there is a change in the method_of_accounting see id sec_481 includes a change in the accounting treatment of a material_item as well as a change from one overall system of accounting to another as from the cash_method to the accrual_method see id 78_tc_705 sec_481 is applicable herein because respondent has determined and we have sustained a change in method_of_accounting see hitachi sales corp of am v commissioner tcmemo_1994_159 supplemented by tcmemo_1995_84 tf there has been a change in method_of_accounting then sec_481 comes into operation and adjustments necessary to prevent an omission of taxable_income must be made primo pants co v commissioner supra pincite emphasis added once the commissioner changes the taxpayer's method_of_accounting in regard to inventories that change_of_accounting_method triggers the adjustments of sec_481 if any amounts are omitted from taxable_income because of a change in method_of_accounting then sec_481 mandates adjustments to prevent these omissions id pincite emphasis added where the statutory notice and pleadings are sufficient to raise the issue of change in accounting_method the application of sec_481 is patent see sec_481 primo pants co v commissioner supra hitachi sales corp of am v commissioner supra here the statutory notice raised the issue of change in accounting_method therefore sec_481 was triggered ’ see the statutory notice contained the following language your gross_income has been increased because of a change in accounting_method from the cash_basis to accrual_method our recent court-reviewed opinion in shea v commissioner t c __ is distinguishable from the case at bar in shea we rejected the commissioner's argument that the commissioner's basis was implicit in the notice_of_deficiency and held that the notice_of_deficiency failed to continued primo pants co v commissioner supra hitachi sales corp of am v commissioner supra accordingly we hold that a sec_481 adjustment is a proper matter for rule consideration to reflect the foregoing an appropriate order will be issued continued describe the basis on which the commissioner relied to support the commissioner's deficiency determination see also sec_7522 in the case at bar however sec_481 is more than implicit in the notice it is patent
